The question is of the legal possibility of a homestead right in the land under any circumstances consistent with those stated in the reserved case: The exemption may attach in cases in which the debtor "is owner of a homestead, or of any interest therein." G. L., c. 138, s. 1. If the plaintiff's husband, owning and occupying the house and an adjoining garden, had sold the house and the land under it, but had continued to own and occupy the garden, and as a lessee had remained in the house, the garden might continue to be a part of the place of his home; and adjacency is not a requisite of the homestead right. The question whether the land was a part of the home place, is a question of fact that has been determined at the trial term. Allen v. Chase, 58 N.H. 419; Cole v. Bank,59 N.H. 53, 321.
Judgment for the plaintiff.
CARPENTER, J., did not sit: the others concurred. *Page 429